Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to RCE filed on 9/7/2022.
Claims 21, 23-26, 28, 31-40, 42-45 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23-26, 28, 31-40, 42-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elzur et al. U.S. Patent Publication # 2010/0287262 (hereinafter Elzur) in view of Parker et al. U.S. Patent Publication # 2014/0026133 (hereinafter Parker)
With respect to claim 21, Elzur teaches a method comprising:
- configuring, by a first device, a service to process a data flow on behalf of a second device (i.e. configuration to maintain guaranteed contracts ensuring that the applications and/or processes running and/or executing in the network device may be ensured consistent and/or sufficient end-to-end data flows in the networking domain)(Paragraph 40)
-obtaining, by the first device, routing update information (i.e. wherein the guaranteed properties are supported by a DCB protocol which shows how the pre-planning includes routing protocol update information)(Paragraph 67-69), where the routing update information identifies how the data flow is to be treated by the second device (Paragraph 66-69)
-generating, by the first device and based on obtaining the routing update information and configuring the service, an update instruction (i.e. wherein the local manager configures the other network devices so that they perform modification to the treatment of the data flow including support the applications and/or processes running in the network device and managing end-to-end data flow servicing, by configuring(Paragraph 40, 76)
	-where the update instruction directs the second device to update a routing table, to cause the data flow, to be processed with the service (i.e. internal data flow routing table maybe updated as well as end-to-end flow routing table may be generated and/or updated in the local networking domain to store and/or adjust instances of the data flow profile corresponding to the data flows)) (Paragraph 75-76); and
-providing, by the first device and based on configuring the service, the update instruction to the second device (i.e. wherein the DCB protocol is used by the local manager to provide messages to other devices within the networking devices to update the treatment of the data flows) (Paragraph 66)
Elzur does not teach based on identifying that a measure of load associated with a virtual machine satisfies a threshold.
Parker teaches configuring, by a first device (i.e. performance server or orchestration server), a service to process a data flow on behalf of a second device (i.e. VM-1) based on identifying that a measure of load associated with a virtual machine satisfies a threshold (i.e. virtual machine generation module receives instructions to generate VM-2 from performance server when VM-1 does not satisfy a threshold associated with the performance indicator)(Paragraph 37, 38, 48-50); obtaining by the first device, routing update information (i.e. update virtual container repository to store information associated with the virtual machine)(Paragraph 39, 41-42, 75); wherein routing update information identifies how the data flow is to be treated by the second device (i.e. update virtual container repository based on receiving indication that the virtual machine has been shut down, store information associated with the virtual machine)(Paragraph 39, 41-42, 75), generating, by the first device and based on obtaining the routing update information and configuring the service, an update instruction (i.e. orchestration/performance server updating based upon VM does not satisfy threshold, wherein the generating/sending an update instruction for updating the virtual container repository)(Paragraph 37-39, 41-42, 75); providing by the first device and based on configuring the service, the update instruction (i.e. orchestration server may update the virtual container repository based on initiating virtual machine start up and updating information associated with the virtual machine includes machine ID, performance indicators and/or thresholds) (Paragraph 75).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to implement Parker’s teaching in Elzur’s teaching to come up with having configuring a service to process  dataflow based on identifying that a measure of a load associated with a virtual machine satisfies a threshold.  The motivation for doing so would be to provide load balancing and migrating overloaded machine to underloaded machine (Paragraph 67-69)
With respect to claim 23, Elzur and Parker teaches the method of claim 21, but Elzur further teaches where the service is provided to the data flow to be received by the second device (i.e. guaranteed end-to-end data flow servicing in the local networking domain, the network devices or components thereof, such as one or more of the NICs; and the switching system may cooperate and/or interact during establishment, configuration, and/or management of guaranteed end-to-end data flows) (Paragraph 62)
With respect to claim 24, Elzur and Parker teaches the method of claim 21, but Elzur further teaches where installing the service comprises: installing a virtual machine that is used to provide the service to the data flow to be received by the second device (i.e. data flow maybe established and/or configured for communicating data and/or messages between application running in OS in the network device and application running in the VM in the network device)(Paragraph 64)
With respect to claim 25, Elzur and Parker teaches the method of claim 21, but Parker further teaches further comprising: generating a service installation instruction to generate another virtual machine based on identifying that the measure of load associated with the virtual machine satisfies the threshold (i.e. virtual machine generation module receives instructions to generate VM-2 from performance server when VM-1 does not satisfy a threshold associated with the performance indicator)(Paragraph 37, 38, 48-50, 73-74, 65-67)
With respect to claim 26, Elzur and Parker teaches the method of claim 21, but Parker further teaches further comprising: identifying, based on identifying that the measure of load associated with the virtual machine satisfies the threshold another virtual machine associated with another measure of load that satisfies another threshold to process the data flow (Paragraph 65-69, 71-74) and processing the data flow based on identifying the other virtual machine (Paragraph 75).
With respect to claim 28, Elzur teaches a first device, comprising: a memory; and one or more processors to:
-configure a service to process a data flow on behalf of a second device  (i.e. configuration to maintain guaranteed contracts ensuring that the applications and/or processes running and/or executing in the network device may be ensured consistent and/or sufficient end-to-end data flows in the networking domain)(Paragraph 40) 
-obtain routing update information (i.e. wherein the guaranteed properties are supported by a DCB protocol which shows how the pre-planning includes routing protocol update information)(Paragraph 67-69), that identifies how a data flow is to be treated by the other device (Paragraph 66-69)
	-generate, based on obtaining the routing update information, an update instruction  (i.e. wherein the local manager configures the other network devices so that they perform modification to the treatment of the data flow including support the applications and/or processes running in the network device and managing end-to-end data flow servicing, by configuring(Paragraph 40, 76), where the update instruction directs the second device to update a routing table to cause the data flow to be processed with the service  (i.e. internal data flow routing table maybe updated as well as end-to-end flow routing table may be generated and/or updated in the local networking domain to store and/or adjust instances of the data flow profile corresponding to the data flows)) (Paragraph 75-76); and
	-provide the update instruction to the second device (i.e. wherein the DCB protocol is used by the local manager to provide messages to other devices within the networking devices to update the treatment of the data flows) (Paragraph 66)
	Elzur does not teach based on identifying that a measure of load associated with a virtual machine satisfies a threshold.
Parker teaches configure a service to process a data flow on behalf of a second device (i.e. VM-1) based on identifying that a measure of load associated with a virtual machine satisfies a threshold (i.e. virtual machine generation module receives instructions to generate VM-2 from performance server when VM-1 does not satisfy a threshold associated with the performance indicator)(Paragraph 37, 38, 48-50); obtain routing update information (i.e. update virtual container repository to store information associated with the virtual machine)(Paragraph 39, 41-42, 75) that identifies how the data flow is to be treated by the second device (i.e. update virtual container repository based on receiving indication that the virtual machine has been shut down, store information associated with the virtual machine)(Paragraph 39, 41-42, 75), generate based on obtaining the routing update information and configuring the service, an update instruction (i.e. orchestration/performance server updating based upon VM does not satisfy threshold, wherein the generating/sending an update instruction for updating the virtual container repository)(Paragraph 37-39, 41-42, 75); provide the update instruction to the second device (i.e. orchestration server may update the virtual container repository based on initiating virtual machine start up and updating information associated with the virtual machine includes machine ID, performance indicators and/or thresholds) (Paragraph 75).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to implement Parker’s teaching in Elzur’s teaching to come up with having configuring a service to process  dataflow based on identifying that a measure of a load associated with a virtual machine satisfies a threshold.  The motivation for doing so would be to provide load balancing and migrating overloaded machine to underloaded machine (Paragraph 67-69)
	With respect to claim 31, Elzur and Parker teaches the first device of claim 28, but Parker teaches where the update to the routing table includes a modification of a routing instruction, in the routing table, to mark the data flow for processing via another virtual machine (i.e. update virtual container repository based on receiving indication that the virtual machine has been shut down, store information associated with the virtual machine)(Paragraph 39, 41-42, 75),
With respect to claim 32, Elzur and Parker teaches the first device of claim 28, but Elzur teaches where the update instruction identifies a routing instruction that the second device is to execute for the data flow  (¶68, planning tool may analyze the workload and/or resources of the target devices, and/or may be operable to detect mismatches and/or report any errors based thereon. Some flexibility and/or adaptation in reconfiguring the original guaranteed properties of existing end-to-end data flows may be allowed. In this regard, the local manager 130 may determine, based on preconfigured information and/or user input for example, permissible modifications to at least some of the originally guaranteed properties, such as QoS or bandwidth, in instances where the original "contract" may not be supportable after the migration).

	With respect to claim 33, Elzur and Parker teaches the first device of claim 28, but Elzur teaches where the update instruction causes the second device to provide the data flow to another virtual machine (¶72, flow parameters field 482c may be set to reflect guaranteed data communication related properties. In this regard, the flow purpose information field 484a, the allocated bandwidth field 484b, and/or the quality of service field 484c may be set based on values determined by the network devices 110a, 110b, and/or 110n; or based on negotiated and/or reconfigured values by the local manager).
	With respect to claim 34, Elzur and Parker teaches the first device of claim 28, but Elzur teaches where the update instruction causes the second device to at least one of: provide a particular quality of service to the data flow (¶31, end-to-end data flow servicing may have dynamic capability. In this regard, the guaranteed properties of end-to-end data flows may be adjusted and/or modified, based on, for example, user input and/or change of conditions in the local networking domain 100. Furthermore, the end-to-end data flows may be maintained, and data flow servicing may continue consistently and/or seamlessly even where one or more of the edges of the end-to-end data flow are moved within the local networking domain, such as, for example, when virtualization techniques are used to enable migration of applications and/or operating systems),  provide the data flow to another particular device or another virtual machine; provide the data flow toward a destination via a particular routing path, or  provide the data flow via a particular routing protocol.
	With respect to claim 35, Elzur teaches a non-transitory computer-readable medium storing instructions, the instructions comprising:
-one or more instructions that, when executed by one or more processors of a first device, cause the one or more processors to: configure a service to process a data flow on behalf of a second device  (i.e. configuration to maintain guaranteed contracts ensuring that the applications and/or processes running and/or executing in the network device may be ensured consistent and/or sufficient end-to-end data flows in the networking domain)(Paragraph 40) 
-obtain routing update information  (i.e. wherein the guaranteed properties are supported by a DCB protocol which shows how the pre-planning includes routing protocol update information)(Paragraph 67-69), that identifies how a data flow is to be treated by the other device (Paragraph 66-69)
	-generate, based on obtaining the routing update information, an update instruction (Paragraph 40, 76), (i.e. wherein the local manager configures the other network devices so that they perform modification to the treatment of the data flow including support the applications and/or processes running in the network device and managing end-to-end data flow servicing, by configuring(Paragraph 40, 76), where the update instruction directs the second device to update a routing table to cause the data flow to be processed with the service  (i.e. internal data flow routing table maybe updated as well as end-to-end flow routing table may be generated and/or updated in the local networking domain to store and/or adjust instances of the data flow profile corresponding to the data flows)) (Paragraph 75-76); and
	-provide the update instruction to the second device  (i.e. wherein the DCB protocol is used by the local manager to provide messages to other devices within the networking devices to update the treatment of the data flows) (Paragraph 66)
	Elzur does not teach based on identifying that a measure of load associated with a virtual machine satisfies a threshold.
Parker teaches configure a service to process a data flow on behalf of a second device (i.e. VM-1) based on identifying that a measure of load associated with a virtual machine satisfies a threshold (i.e. virtual machine generation module receives instructions to generate VM-2 from performance server when VM-1 does not satisfy a threshold associated with the performance indicator)(Paragraph 37, 38, 48-50); obtain routing update information (i.e. update virtual container repository to store information associated with the virtual machine)(Paragraph 39, 41-42, 75) that identifies how the data flow is to be treated by the second device (i.e. update virtual container repository based on receiving indication that the virtual machine has been shut down, store information associated with the virtual machine)(Paragraph 39, 41-42, 75), generate based on obtaining the routing update information and configuring the service, an update instruction (i.e. orchestration/performance server updating based upon VM does not satisfy threshold, wherein the generating/sending an update instruction for updating the virtual container repository)(Paragraph 37-39, 41-42, 75); provide the update instruction to the second device (i.e. orchestration server may update the virtual container repository based on initiating virtual machine start up and updating information associated with the virtual machine includes machine ID, performance indicators and/or thresholds) (Paragraph 75).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to implement Parker’s teaching in Elzur’s teaching to come up with having configuring a service to process  dataflow based on identifying that a measure of a load associated with a virtual machine satisfies a threshold.  The motivation for doing so would be to provide load balancing and migrating overloaded machine to underloaded machine (Paragraph 67-69)
	With respect to clam 36, Elzur and Parker teaches the non-transitory computer-readable medium of claim 35, Elzur further teaches where the one or more instructions, that cause the one or more processors to generate the update instructions, cause the one or more processors to: generate the update instruction without installing another virtual machine (¶73, priority information field 482e may be configured to indicate the priority of each data flow compared to other data flows in the domain 100. In this regard, data and/or messages corresponding to data flows with higher priority indicator values may be routed and/or forwarded first).
	With respect to clam 37, Elzur and Parker teaches the non-transitory computer-readable medium of claim 35, Elzur further teaches where the one or more instructions, the cause the one or more processors to publish the update instruction, cause the one or more processors to: broadcast an indication that the update instruction is available (¶65, Configuring the data flow 442 may also comprise creating and/or assigning dedicated Tx/Rx queues that are utilized by the corresponding applications 410b and 410c in the network devices 110a and 110b, respectively. In this regard, the queue 428b in the NIC 412 may be used for data and/or messages received and/or transmitted by application 410b, and the queue 428c in the NIC 414 may be used for data and/or messages received and/or transmitted by application).
With respect to clam 38, Elzur and Parker teaches the non-transitory computer-readable medium of claim 35, Elzur further teaches where the first device receives a query, from the second device, periodically, and the update information being discovered based on the query (¶72, flow purpose information field 484a, the allocated bandwidth field 484b, and/or the quality of service field 484c may be set based on values determined by the network devices 110a, 110b, and/or 110n; or based on negotiated and/or reconfigured values by the local manager).
	With respect to clam 39, Elzur and Parker teaches the non-transitory computer-readable medium of claim 35, Elzur further teaches where the update instruction causes the second device to at least one of: provide a particular quality of service to the data flow (¶31, end-to-end data flow servicing may have dynamic capability. In this regard, the guaranteed properties of end-to-end data flows may be adjusted and/or modified, based on, for example, user input and/or change of conditions in the local networking domain 100. Furthermore, the end-to-end data flows may be maintained, and data flow servicing may continue consistently and/or seamlessly even where one or more of the edges of the end-to-end data flow are moved within the local networking domain, such as, for example, when virtualization techniques are used to enable migration of applications and/or operating systems), provide the data flow to another particular device or another virtual machine; provide the data flow toward a destination via a particular routing path, or  provide the data flow via a particular routing protocol.
	With respect to clam 40, Elzur and Parker teaches the non-transitory computer-readable medium of claim 35, Parker further teaches where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: generate a service installation instruction to generate another virtual machine based on identifying that the measure of load associated with the virtual machine satisfies the threshold (i.e. virtual machine generation module receives instructions to generate VM-2 from performance server when VM-1 does not satisfy a threshold associated with the performance indicator)(Paragraph 37, 38, 48-50, 65-67, 73-74)
	With respect to claim 42, Elzur and Parker teaches the first device of claim 28, but Parker further teaches where the one or more processors are further to: generate a service installation instruction to generate another virtual machine based on identifying that the measure of load associated with the virtual machine satisfies the threshold  (i.e. virtual machine generation module receives instructions to generate VM-2 from performance server when VM-1 does not satisfy a threshold associated with the performance indicator)(Paragraph 37, 38, 48-50, 65-67, 73-74)
	With respect to claim 43, Elzur and Parker teaches the first device of claim 28, but Elzur further teaches where the update instruction causes the second device to at least one of: provide a particular quality of service to the data flow (¶31, end-to-end data flow servicing may have dynamic capability. In this regard, the guaranteed properties of end-to-end data flows may be adjusted and/or modified, based on, for example, user input and/or change of conditions in the local networking domain 100. Furthermore, the end-to-end data flows may be maintained, and data flow servicing may continue consistently and/or seamlessly even where one or more of the edges of the end-to-end data flow are moved within the local networking domain, such as, for example, when virtualization techniques are used to enable migration of applications and/or operating systems), provide the data flow to another particular device or another virtual machine; provide the data flow toward a destination via a particular routing path, or  provide the data flow via a particular routing protocol.
With respect to claim 44, Elzur and Parker teaches the method of claim 21, but Elzur further teaches where the routing update information identifies one or more of: quality of service parameters to be applied to the data flow(¶68, wherein the routing protocol update information that are received by the local manager include QoS properties guaranteed for the data flow), routing paths for the data flow (¶31, wherein the pre-planning also includes determining the guaranteed data flow properties are supported along a path for the data flow), or a type of routing protocol to be used when routing the data flow.
With respect to claim 45, Elzur and Parker teaches the first device of claim 28, but Parker further teaches wherein the routing table includes a data instruction field that stores routing instructions that determine how a particular data flow is to be processed  (i.e. update virtual container repository based on receiving indication that the virtual machine has been shut down, store information associated with the virtual machine)(Paragraph 39, 41-42, 75)
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 21, 23-26, 28, 31-40, 42-45  have been considered but are moot in view of new grounds of rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Shinkai et al. U.S. Patent Publication # 2007/0174583 which teaches conversion unit updates the storage conversion table and routing table and distributed updated routing table in Paragraph 33.
B).  Wang et al. U.S. Patent Publication # 2014/0229944 which in Paragraph 44 teaches the DC data flow routing table block may be configured to implement data flow routing table updates such as data link layer.
C).  Sun et al. U.S. Patent Publication # 2013/0332584 which in Paragraph 87 teaches about load balancing algorithm with respect to persistence table.
D).  Lea et al. U.S. Patent # 9,596,189 which in column 5 lines 41-67 and column 6 lines 1-6, teaches migration management service identifies a subset of hosted virtual machine instances that may be target for possible migration based on applying one or more threshold related to the collected metric information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453